Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated June 27, 2007, accompanying the financial statements and supplemental information of Wayne Savings 401(k) Retirement Plan on Form 11-K for the year ended December 31, 2006.We hereby consent to the incorporation by reference of said report in the Registration Statement of Wayne Savings Bancshares, Inc. on Form S-8 (File No. 333-105845, effective June 5, 2005) and From S-8 (File No. 333-119556, effective October 10, /s/ GRANT
